PER CURIAM.
In March 1933, the plaintiff was granted a divorce from the defendant by decree entered by the cricuit court of Minnehaha County. As a part of that decree the court or*396
Section 164, R. C. 1919, provides as follows: “In an action for divorce the court may, before or after judgment, give such direction for the custody, care, and education of the children of the marriage as may seem necessary or proper, and may at any time vacate or modify the same.”
Under this provision of our code we are -convinced this- proceeding was properly brought on by order to show cause, and that the determination of the trial court thereof resulted in an order. No findings of fact are contemplated or necessary. Badger State Bank v. Weiss, 60 S. D. 484, 245, N. W. 41.
No useful purpose would be served in reviewing the evidence presented to the trial court. After a careful consideration of the entire record we are convinced that the order of the trial court should be affirmed.
All the Judges concur.